DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In the Action mailed on 6/23/2020, claim 75 was indicated to read on the elected species and rejected, as the claim was understood to embrace compositions comprising any excipient (including Applicant’s elected excipient, BHT) wherein, only in the compositions comprising piroctone olamine was the excipient limited to benzothenium chloride.  
In the Action mailed on 3/26/2021, claim 75 was MAINTAINED rejected.  However, upon further review, claim 75 should be withdrawn as directed to a non-elected species.  In particular, claim 75 is drawn to compositions wherein the excipient is benzothenium chloride as opposed to BHT, as elected by Applicant.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 75 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments, filed 9/24/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejection of claims based primarily on Embil et al (US 2013/0143831; of record) have been withdrawn in view of Applicant’s amendments to the claims which exclude the inclusion of fatty acid(s) or ester(s) thereof having a carbon chain length greater than C11.
Applicant further traverses the rejection of claims on the grounds of nonstatutory double patenting over US 10,232,047.  In particular, Applicant notes that the ‘047 Patent, at Column 4, Lines 56-65 states:
“Antifungal agent as used herein includes, but is not limited to piroctone_olamine, ciclopirox, Olamine, ketoconazole, climbazole, miconazole_nitrate, itraconazole, fluconazole, econazole, terconazole, saperconazole, amorolfine, oxiconazole, clotrimazole, luliconazole, terbinafine,butenafine, naftifine, selenium disulfide, salicylic acid, sulfur, tar preparations, capric acid and derivatives, caprylic_acid and derivatives, zinc pyrithione, hinokitol, and chemical compounds from natural sources, such as extract of arnica, walnut shells, tea tree oil, rosemary oil, birch. Other antifungal agents known to the art-skilled may also be used in the compositions of the present invention.” (emphasis by Applicant).

As such, Applicant concludes that “based on the disclosure of US 10,232,047, inummerable combinations of antifungalcompounds + fatty acid ester (propylene glycol monocaprylate) are possible.  Selecting a specific antifungal – ‘clotrimazole’ and combining with propylene glycol monocaprylate is neither reasonably suggested by US10,232,047, nor does US10,232,047 hint or prefer combining clotrimazole with propylene glycol monocaprylate within said laundry list of antifungals” (Applicant Arguments, Page 15).
The argument is not found persuasive.  At the outset, Column 4, Lines 56-65 of US 10,232,047 – the section cited by Applicant – states that the “[a]ntifungal agent as used herein includes, but is not limited to…” said agents and, furthermore, “[o]ther antifungal agents known to the art-skilled may also be used in the compositions of the present invention.”  And it is MAINTAINED that the simple substitution of one known antifungal agent for another is prima facie obvious.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 69, 72 and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachhav et al (AAPS PharmSciTech 10:476-481, 2009).
As amended, instant claim 1 is drawn to an antifungal composition (more specifically, a gel (claim 81)) comprising:
(a)	an antifungal agent which is clotrimazole present in an amount of 0.01 to 20% by weight;
(b)	a fatty acid ester which is propylene glycol monocaprylate present in an amount of 0.01 to 30% by weight; and
(c)	optionally, one or more excipients (more specifically, an acrylic based polymer (claim 69)) which, as further recited by claim 72, is present in an amount of about 45% to 99% by weight;
wherein the composition is devoid of fatty acid(s) or ester(s) thereof having a carbon chain length greater than C11; and
wherein
Bachhav et al teach a gelled CMZ microemulsion (Page 478, Table II, CMZ-MBG) comprising:
 (a)	clotrimazole in an amount of 2.0% by weight;
(b)	propylene glycol monocaprylate (aka Capryol 90) in an amount of 14% by weight; and
(c)	carbopol ETD-2020 - which is an acrylic based polymer- in an amount of 43.5% by weight;
wherein the composition is devoid of fatty acid(s) or ester(s) thereof having a carbon chain length greater than C11; and
wherein it is asserted, absent evidence to the contrary, that the composition exhibits synergistic antifungal activity.
Accordingly, claims 1, 69, 72 and 81 are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claim 74 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bachhav et al (AAPS PharmSciTech 10:476-481, 2009) as applied to claims 1, 69, 72 and 81 above, in further view of Embil et al (US 2013/0143831; of record).
Claim 74 is drawn to the antifungal composition of claim 1, wherein the composition comprises at least one excipient, wherein said excipient is butylated hydroxy toluene (BHT).
As discussed above, Bachhav et al teach the antifungal composition of claim 1.  However, Bachhav et al do not teach the inclusion of BHT as an excipient.
Yet, as further taught by Bachhav et al, “preliminary investigations on the stabilization of the CMZ in CMZ-MBG indicated that the increase in pH of the gel results in the loss of transparency and also disturbs the structure of the microemulsion.  Hence, it might be necessary to reformulate the developed MBG… towards identifying an oily phase that preserves the integrity of CMZ on long-term storage” (Page 480, Column 2 – Page 481, Column 1).
And, as taught by Embil et al – disclosing related topical compositions “which are both chemically and physically stable” (Paragraph 0009) – antioxidants such as… butylated hydroxytoluene, may be added to the compositions to prevent degradation of the components” (Paragraph 0034). 
As such, it would have been obvious, in further view of Embil et al, to include BHT in the formulation of Bachhav et al.  It would have been obvious to do so in an effort to prevent degradation of the components of the Bachhav et al formulation with a reasonable expectation of success. 
Accordingly, claim 74 is rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 69, 72, 74 and 81 are MAINTAINED rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,232,047.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘047 patent similarly recites compositions comprising an antifungal (wherein it would have been obvious to substitute clotrimazole in place of said antifungal (Column 4, Line 60)) and propylene glycol monocaprylate in the claimed amounts, as well as at least one excipient  in the amount claimed, wherein said excipient is disclosed to include BHT (Column 5, Line 63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611